Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
                                                               Introduction
2.       This action responds to election filed on 01-10-2022. The applicant elects group I (claims 1-16) and claims 14, 16-25 and 26-32 have been canceled and claims 33-41 have been added.   Claims 1-13, 15 and 33-41 are pending.    

Double Patenting
3.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.   Claims 1-13, 15 and 33-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,699,726. Although the claims at issue are not identical, they are not patentably distinct from each other because, the current (16/893,114) claim limitations are broader than claims 1-18 of U.S. Patent No. 10,699,726 as shown in the table below.
Instant   Application No. 16/893,114
                       US PAT. 10,699,726
1. (Previously Presented) A system for producing an encoded digital audio recording having a plurality of audio channels or audio objects, comprising: an encoder to encode a digital audio recording having a plurality of original audio channels or audio objects, to produce an encoded digital audio recording; an equalization (EQ) value generator to produce a sequence of EQ values which define EQ filtering that is to be applied to a specified EQ group of one or more of the original audio channels or audio objects, independent of downmix and upon decoding the encoded digital audio recording; and a bitstream multiplexer to combine a) the encoded digital audio recording with b) the sequence of EQ values including an indication of said EQ group, the latter as metadata associated with the encoded digital audio recording.
1. A method, performed by a programmed processor, for decoding-side processing of a digital audio recording, comprising: receiving a bitstream in which an encoded digital audio recording having a plurality of original audio channels or audio objects has been combined with a sequence of equalization (EQ) values, as metadata associated with the encoded digital audio recording, that define (EQ) filtering to be applied by the decoding-side programmed processor, wherein the sequence of EQ values includes an equalization (EQ) set identifier of an equalization (EQ) set that defines EQ filtering to be applied to a grouping of original audio channels or audio objects, wherein the sequence of EQ values further includes a downmix identifier defining a downmix to be performed by a decoder, and wherein the EQ set in the metadata, that defines EQ filtering, is independent from the downmix defined by . 



                           Claim Rejections - 35 USC § 112
    5. The following is a quotation of the first paragraph of 35 U.S.C. 112:
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6. Independent claims 1(lines 5, 6,10), 11 (lines 5, 6, 9) and 33 (lines 5, 6, 8,11), 39(lines, 7, 8, 10, 13) recite the limitation “EQ values” “EQ groups’, “EQ filter” which affects the relative weight. However, it is unclear for one of ordinary skill in the art where and how is this loose “EQ values” “EQ groups” generated. Applicant is advised 

7. Claims 7 and 38 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. For instance, claim 7 line 2 recites a MPEG–D DRC. The “DRC ” is confusing because it is unclear what it means. Claim 38 has the same problem line 3, line 4. Applicant is suggested to make it clearly means and their contents from the claims. 

Claim Rejections - 35 USC § 103
8.   In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
s 1-6, 8-13, 15, 33-37 and 39-41 are rejected under 35 U.S.C. 103(a) as being unpatentable over Johnston et al. (US 2012/0057715) in view of Tsingos et al. (US 2016/0266865).
   Consider Claim 1, Johnston teaches a system for producing an encoded digital audio recording having a plurality of audio channels or audio objects(see fig. 1), comprising: an encoder to encode a digital audio recording having a plurality of original audio channels or audio objects(see fig. 1(112)), to produce an encoded digital audio recording; filter value generator to produce a sequence of values which define filtering that is to be applied to a specified filter group of one or more of the original audio channels or audio objects, independent of downmix(see fig. 1(114)) and upon decoding the encoded digital audio recording(see figs. 1-3 and paragraphs[0047]-[0082]); and a bitstream multiplexer(see fig. 1(114)) to combine a) the encoded digital audio recording with b) the sequence of filter values including an indication of said filter group, the latter as metadata associated with the encoded digital audio recording(see figs. 2-8 and paragraphs[0079]-[0098]); but  Johnston teaches does not explicitly teach an equalization (EQ).
  However, Tsingos teaches to produce an encoded digital audio recording; an equalization (EQ) value generator to produce a sequence of EQ values which define EQ filtering that is to be applied to a specified EQ group of one or more of the original audio channels or audio objects, independent of downmix and upon decoding the encoded digital audio recording(see figs. 3A-5 and paragraphs[0039]-0045]); and a bitstream multiplexer to combine a) the encoded digital audio recording with b) the sequence of EQ values including an indication of said EQ group, the latter as metadata 
      Therefore, it would have been obvious before the effective filing date to one of ordinary skill in the art at the time the invention was made to combine the teaching of Tsingos into the teaching of Johnston to provide receiving digital audio content, receiving binaural rendering metadata generated by an authoring tool processing the received digital audio content, receiving playback metadata generated by a playback device, and combining the binaural rendering metadata and playback metadata to optimize playback of the digital audio content through the headphones.
       Consider Claims 2-4, Johnston as modified by Tsingos teaches the system wherein the sequence of EQ values defines the EQ filtering that is to be applied upon decoding of the EQ group, as reducing gain below 500 Hz whether or not downmix is applied to the decoded EQ group (In Tsingos, see figs. 5-14 and paragraphs[0047]-[0055]); and the system wherein the sequence of EQ values defines the EQ filtering that is to be applied upon decoding of the EQ group, as a late night mode that can be enabled during playback, of the decoded digital audio recording, either automatically by a decoder or manually by a user(In Tsingos, see figs. 5-14 and paragraphs[0047]-[0055]); and the system wherein the EQ values comprise equalizer gain levels, one per frequency band for a plurality of frequency bands, for sub-band domain filtering of the EQ group of one or more of the original audio channels or audio objects(In Tsingos, see figs. 5-14 and paragraphs[0047]-[0055]). 
      Consider Claims 5-6, Johnston as modified by Tsingos teaches the system wherein the EQ value generator comprises: a graphic equalizer that is operable by a human 
      Consider Claims 8-10, Johnston as modified by Tsingos teaches the system wherein the metadata is to specify a plurality of different EQ sequences, wherein each of the EQ sequences is associated with a respective, specified grouping of the one or more of the original audio channels or audio objects upon which EQ filtering as defined by the sequence is to be applied independent of downmix and upon decoding the encoded digital audio recording, wherein each of the EQ sequences and its respective, specified grouping of the original audio channels or audio objects is for a different playback scenario(see figs. 1-3 and paragraphs[0047]-[0082] and discussion above claim 1); and the system wherein the metadata is to further specify loudness information for an EQ filtered version of the EQ group of one or more of the original audio channels or audio objects(see figs. 1-3 and paragraphs[0047]-[0082] and discussion above claim 1); and the system wherein the sequence of EQ values represents time varying equalization filtering which is to be applied to the EQ group of one or more of the original audio channels or audio objects, independent of downmix and upon decoding the encoded digital audio recording, wherein the time varying equalization filtering changes during playback of the decoded audio recording (see figs. 2-8 and paragraphs[0079]-[0098] and discussion above claim 1).
 a method for producing an encoded digital audio recording having a plurality of audio channels or audio objects(see fig.1), comprising: encoding a digital audio recording having a plurality of original audio channels or audio objects, to produce an encoded digital audio recording(see figs. 1-3 and paragraphs[0047]-[0082]); producing a sequence of filter values which define the filtering that is to be applied to a specified filter group of one or more of the original audio channels or audio objects, independent of downmix(see fig. 1(114))
 and upon decoding the encoded digital audio recording; and combining into a bitstream (see fig. 1(114))   a) the encoded digital audio recording(see figs. 1-3 and paragraphs[0047]-[0082]) with b) the sequence of filter values including an indication of said filter group, the latter as metadata associated with the encoded digital audio recording (see figs. 2-8 and paragraphs[0079]-[0098]; but Johnston teaches does not explicitly teach an equalization (EQ).
  However, Tsingos teaches producing a sequence of EQ values which define EQ filtering that is to be applied to a specified EQ group of one or more of the original audio channels or audio objects, independent of downmix and upon decoding the encoded digital audio recording(see figs. 3A-5 and paragraphs[0039]-0045]); and combining into a bitstream a) the encoded digital audio recording with b) the sequence of EQ values including an indication of said EQ group, the latter as metadata associated with the encoded digital audio recording(see figs. 5-9 and paragraphs[0047]-[0055)).
      Therefore, it would have been obvious before the effective filing date to one of ordinary skill in the art at the time the invention was made to combine the teaching of 
    Consider Claims 12, 13 and 15, Johnston as modified by Tsingos teaches the method wherein the sequence of EQ values defines the EQ filtering that is to be applied to the EQ group upon decoding the encoded digital audio recording, as reducing gain below 500 Hz whether or not downmix is applied to the EQ group (In Tsingos, see figs. 5-14 and paragraphs[0047]-[0055]); and the method wherein the sequence of EQ values defines the EQ filtering that is to be applied upon decoding the encoded digital audio recording, as a late night mode that can be enabled during playback, of the decoded digital audio recording, either automatically upon decoding the EQ group, or manually by a user(In Tsingos, see figs. 5-14 and paragraphs[0047]-[0055]); and the method wherein the metadata specifies grouping of the plurality of original audio channels or audio objects into a plurality of groups for EQ, wherein the same EQ sequence is to be applied to all of the original audio channels or audio objects in a given EQ group(see figs. 2-8 and paragraphs[0079]-[0098] and discussion above claim 1). 
       Consider Claim 33, Johnston teaches a method for producing a filtered, decoded digital audio recording, the method comprising: receiving a bitstream(see figs. 1-2 and abstract) that includes a) an encoded digital audio recording having a plurality of audio channels or audio objects, and b) metadata associated with the encoded digital audio 
  However, Tsingos teaches b) metadata associated with the encoded digital audio recording that includes a sequence of EQ values which define EQ filtering that is to be applied to a specified EQ group of one or more of the original audio channels or audio objects, independent of downmix and upon decoding the encoded digital audio recording(see figs. 3A-5 and paragraphs[0039]-0045]), wherein the sequence of EQ values further includes an indication of said EQ group; decoding the encoded digital audio recording to produce a decoded digital audio recording; and applying the EQ filtering to the specified EQ group of the decoded digital audio recording(see figs. 5-9 and paragraphs[0047]-[0055)).
      Therefore, it would have been obvious before the effective filing date to one of ordinary skill in the art at the time the invention was made to combine the teaching of Tsingos into the teaching of Johnston to provide receiving digital audio content, receiving binaural rendering metadata generated by an authoring tool processing the received digital audio content, receiving playback metadata generated by a playback 
       Consider Claims 34 and 35, Johnston as modified by Tsingos teaches the method wherein the sequence of EQ values defines the EQ filtering that is applied to the specified EQ group, as reducing gain below 500 Hz whether or not downmix is applied to the EQ group(In Tsingos, see figs. 5-14 and paragraphs[0047]-[0055]) ; and the method wherein the sequence of EQ values defines the specified EQ filtering that is applied, as a late night mode that can be enabled during playback, of the decoded digital audio recording, either automatically upon decoding the EQ group or manually by a user(In Tsingos, see figs. 5-14 and paragraphs[0047]-[0055]). 
     Consider Claims 36 and 37, Johnston as modified by Tsingos teaches the method wherein the sequence of EQ values defines the specified EQ filtering that is applied, as a late night mode that can be enabled during playback, of the decoded digital audio recording, either automatically upon decoding the EQ group, or manually by a user(In Tsingos, see figs. 5-14 and paragraphs[0047]-[0055]); and the method wherein the metadata specifies grouping of the plurality of original audio channels or audio objects into a plurality of groups for EQ, wherein the same EQ sequence is applied to EQ filter all of the original audio channels or audio objects in a given EQ group(In Tsingos, see figs. 5-14 and paragraphs[0047]-[0055]).
        Consider Claim 39, Johnston teaches an audio decoding side system comprising: a processor: and memory having stored therein instructions for processing a digital audio recording(see figs. 1-2 and abstract), wherein the processor upon executing the instructions receives a bitstream that includes a) an encoded digital audio recording 
  However, Tsingos teaches b) metadata associated with the encoded digital audio recording that includes a sequence of EQ values which define EQ filtering that is to be applied to a specified EQ group of one or more of the original audio channels or audio objects, independent of downmix and upon decoding the encoded digital audio recording(see figs. 3A-5 and paragraphs[0039]-0045]), wherein the sequence of EQ values further includes an indication of said EQ group, decodes the encoded digital audio recording to produce a decoded digital audio recording, and applies the EQ filtering to the specified EQ group of the decoded digital audio recording(see figs. 5-9 and paragraphs[0047]-[0055).
      Therefore, it would have been obvious before the effective filing date to one of ordinary skill in the art at the time the invention was made to combine the teaching of Tsingos into the teaching of Johnston to provide receiving digital audio content, receiving binaural rendering metadata generated by an authoring tool processing the 
    Consider Claims 40 and 41, Johnston as modified by Tsingos teaches the system wherein the sequence of EQ values defines the EQ filtering that is applied to the specified EQ group, as reducing gain below 500 Hz whether or not downmix is applied to the EQ group(In Tsingos, see figs. 5-14 and paragraphs[0047]-[0055]); and the system wherein the metadata specifies grouping of the plurality of original audio channels or audio objects into a plurality of groups for EQ, wherein the same EQ sequence is to be applied to all of the original audio channels or audio objects in a given EQ group(In Tsingos, see figs. 5-14 and paragraphs[0047]-[0055]).
     
    12.   Claims 7 and 38 are rejected under 35 U.S.C. 103(a) as being unpatentable over Johnston et al. (US 2012/0057715)  as modified by Tsingos et al. (US 2016/0266865).as applied to claim 1 and 33 above, and further in view of Schreiner et al. (US 2010/0014692).
   Consider Claim 7, Johnston does not explicitly teach the system wherein the metadata associated with the encoded digital audio recording is to be carried in a plurality of extension fields of MPEG-D DRC.
      However, Schreiner teaches the system wherein the metadata associated with the encoded digital audio recording is to be carried in a plurality of extension fields of MPEG-D DRC(see figs. 1-11C and paragraphs[0044]-[0108]).
 an apparatus for generating at least one audio output signal representing a superposition of at least two different audio objects comprises a processor for processing an audio input signal to provide an object representation of the audio input signal, where this object representation can be generated by a parametrically guided approximation of original objects using an object downmix signal. An object manipulator individually manipulates objects using audio object based metadata referring to the individual audio objects to obtain manipulated audio objects. The manipulated audio objects are mixed using an object mixer for finally obtaining an audio output signal having one or several channel signals depending on a specific rendering setup.
   Consider Claim 38, Johnston does not explicitly teach the method wherein the metadata further comprises a dynamic range control, DRC, sequence and specifies grouping of the plurality of original audio channels or audio objects into a plurality of DRC groups for, and wherein the specified grouping for DRC is independent of the specified EQ group, the method further comprising applying DRC in which the same DRC sequence is applied to all of the original audio channels or audio objects in a given one of the plurality of DRC group.
      However, Schreiner teaches the method wherein the metadata further comprises a dynamic range control, DRC, sequence and specifies grouping of the plurality of original audio channels or audio objects into a plurality of DRC groups for, and wherein the specified grouping for DRC is independent of the specified EQ group, the method 
   Therefore, it would have been obvious before the effective filing date to one of ordinary skill in the art at the time the invention was made to combine the teaching of Schreiner into the teaching of Johnston and Tsingos to provide an apparatus for generating at least one audio output signal representing a superposition of at least two different audio objects comprises a processor for processing an audio input signal to provide an object representation of the audio input signal, where this object representation can be generated by a parametrically guided approximation of original objects using an object downmix signal. An object manipulator individually manipulates objects using audio object based metadata referring to the individual audio objects to obtain manipulated audio objects. The manipulated audio objects are mixed using an object mixer for finally obtaining an audio output signal having one or several channel signals depending on a specific rendering setup

                                                                 Conclusion
13.  The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Kuech (US 20160240204) is cited to show other related the ENCODED AUDIO METADATA-BASED EQUALIZATION.

14.             Any response to this action should be mailed to:

Mail Stop ____(explanation, e.g., Amendment or After-final, etc.)        		

        			P.O. Box 1450
        			Alexandria, VA 22313-1450
		Facsimile responses should be faxed to:
			(571) 273-8300
Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
			
	Any inquiry concerning this communication or earlier communications from the examiner 

should be directed to Lao,Lun-See whose telephone number is (571) 272-7501  The examiner 

can normally be reached on Monday-Friday from 8:00 to 5:30.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's 

supervisor,  Nguyen Duc M(SPE), can be reached on (571) 272-7503. 

	Any inquiry of a general nature or relating to the status of this application or proceeding

 should be directed to the Technology Center 2600 whose telephone number is (571) 272-2600.

/LUN-SEE LAO/Primary Examiner, Art Unit 2651                                                                                                                                                                                                        US Patent and Trademark Office
Knox
571-272-7501
Date 02-22-2022